Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
	Claims 1-14 are pending.  Claims 1-3 and 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 has been considered by the examiner. Initialed copies accompany this action.
Response to Amendment
	The previous rejection of claims  4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lengyel et al. (Journal of The Electrochemical Society, 161 (6) A1023-A1031 (2014)) in view of Noda et al. (US 6,699,618) is withdrawn in view of applicant’s amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a dense secondary particle formed by a plurality of primary particles that have been aggregated; wherein an internal porosity of the dense secondary particle is less than or equal to 3%, and a ratio of the number of the dense secondary particles, whose internal porosity is less than or equal to 3%, with respect to a total number of particles included in the positive electrode active material is greater than or equal to 65%.”  It is unclear these particles are the lithium metal composite oxide recited earlier in the claim.  For purposes of examination below, the Office interprets these particles are of the lithium metal composite oxide.
Claims 4, 6 and 14 are also rejected as being depended from a rejected claim.
Claim Rejections - 35 USC § 102/103
Claims 4, 5 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukui et al. (US2015/0364761, hereinafter Fukui) in view of He et al. (J. Mater. Chem., 2012, 22, 3680–3695).
Fukui disclosed lithium composite oxide particles for use as a cathode active material, theses lithium composite oxide particles are solid structure, dense from the outside to the inside (para 0105), 1+uNixMnyCozMtO2 (−0.05≤u≤0.50, x+y+z+t=1, 0.3≤x, 0≤y≤0.55, 0≤z≤0.4, 0≤t≤0.1, and M is one or more kind of additional element that is selected from among Al, Ti, V, Cr, Zr, Nb, Mo, Hf, Ta and W) (para 0063), and tap density is 1.9 g/cc or more (para 0198).  Since Fukui discloses lithium composite oxide particles for use as a cathode active material, it meets the limitation of the dense secondary particles is greater than or equal to 65% with respect to a total number of particles included in the cathode material.  Fukui does not expressly disclose the lithium metal composite oxide is composed of two types layered compounds represented by formulas Li2M1O3 and LiM2O2 where M1 denotes at least one metal element including Mn and adjusted to be tetravalent on average, and M2 denotes metal elements including at least Ni, Co, and Mn that are adjusted to be trivalent on average.  However, this characteristic is deemed inherent in the case of Li-excess layered oxide, as taught by He (see the whole document, particularly page 3690, Section 3).  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  
Claims 4 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meng et al. (US2018/0331360, hereinafter Meng) in view of He et al. (J. Mater. Chem., 2012, 22, 3680–3695).
Meng discloses a lithium-excess cathode material according to Li1+xNiaMnbCocModO2−y (0<x<0.3, 0≤a≤1, 0≤b≤1, 0≤c≤1, 0≤d≤0.2, 0≤y≤0.25) in the form of secondary spherical microparticles formed from primary spherical nanoparticles (para 0010). The secondary particles are dense (para 0029), which meets the claimed limitation of an internal porosity of less than or equal to 3%.  Since 
Fukui does not expressly disclose the lithium metal composite oxide is composed of two types layered compounds represented by formulas Li2M1O3 and LiM2O2 where M1 denotes at least one metal element including Mn and adjusted to be tetravalent on average, and M2 denotes metal elements including at least Ni, Co, and Mn that are adjusted to be trivalent on average.  However, this characteristic is deemed inherent in the case of Li-excess layered oxide, as taught by He (see the whole document, particularly page 3690, Section 3).  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Fukui et al. (US2015/0364761, hereinafter Fukui) and He et al. (J. Mater. Chem., 2012, 22, 3680–3695) as applied above.
Fukui disclosed lithium composite oxide particles that is expressed by the general expression: L1+uNixMnyCozMtO2 (−0.05≤u≤0.50, x+y+z+t=1, 0.3≤x, 0≤y≤0.55, 0≤z≤0.4, 0≤t≤0.1, and M is one or more kind of additional element that is selected from among Al, Ti, V, Cr, Zr, Nb, Mo, Hf, Ta and W) (para 0063).  Based on the teachings of Fukui, it would have been obvious to one of ordinary skill in the art to adjust the general expression of above to arrive at the claimed ratio, so that the lithium composite oxide 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US2018/0331360, hereinafter Meng) and He et al. (J. Mater. Chem., 2012, 22, 3680–3695).
Meng discloses a lithium-excess cathode material according to Li1+xNiaMnbCocModO2−y (0<x<0.3, 0≤a≤1, 0≤b≤1, 0≤c≤1, 0≤d≤0.2, 0≤y≤0.25) in the form of secondary spherical microparticles formed from primary spherical nanoparticles (para 0010). The secondary particles are dense (para 0029), which meets the claimed limitation of an internal porosity of less than or equal to 3%.  The secondary particles of Meng are dense, and have an average diameter of approximately 2-3 μm, which is similar to the claimed secondary particles (para 0050). Meng further discloses that the secondary particles (agglomeration of the grains) is controlled by aging in the sealed container, which provides the improved physical properties of the material, such as the specific surface area and tap density.   Therefore, it would have been obvious to one of ordinary skill in the art to have recognized that the tap density of the secondary particles of would have to be the same tap density of greater than or equal to 1.9 g/cc as claimed or can be controlled to arrive at the claimed tap density for providing the improved physical properties of the material.
Based on the teachings of Meng, it would have been obvious to one of ordinary skill in the art to adjust the general expression of above to arrive at the claimed ratio of Mo and (Ni, Co, Mn), so that to optimize the electrochemical performance of the cathode material.
Response to Arguments
Applicant’s arguments filed 11/20/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

2/12/2021